FILED
                             NOT FOR PUBLICATION                             JUL 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LENORD JOVIN,                                    No. 07-73799

               Petitioner,                       Agency No. A095-891-198

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 22, 2014 **

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges

       Lenord Jovin, a native and citizen of Haiti, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from the

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s adverse credibility determination. Tekle v. Mukasey, 533 F.3d 1044,

1051 (9th Cir. 2008). We dismiss in part and grant in part the petition for review,

and we remand.

      We lack jurisdiction to consider Jovin’s challenge to the BIA’s denial of

voluntary departure. See 8 U.S.C. § 1252(a)(2)(B)(i); see also Gil v. Holder, 651

F.3d 1000, 1006 (9th Cir. 2011) (court lacks jurisdiction to review discretionary

denial of voluntary departure where no legal question raised).

      Substantial evidence does not support the agency’s finding that Jovin’s

asylum application omitted reference to receiving threats before June 18, 2002.

See Bandari v. INS, 227 F.3d 1160, 1167 (9th Cir. 2000) (reversing where IJ’s

determination that testimony and application were inconsistent was not supported

by the record.). Substantial evidence also does not support the agency’s finding

that Jovin’s testimony regarding his father’s death is contradicted by a report in the

record. See id. Accordingly we grant the petition for review and remand Jovin’s

asylum, withholding of removal and CAT claims on an open record for further

proceedings consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-

18 (2002); Soto-Olarte v. Holder, 555 F.3d 1089, 1095-96 (9th Cir. 2009). Each

party shall bear its own costs for this petition for review.


                                            2                                   07-73799
   PETITION FOR REVIEW DISMISSED in part; GRANTED in part,

REMANDED.




                             3                         07-73799